FERNANDEZ, Circuit Judge,
concurring and dissenting.
I concur in parts A, B and C of the majority opinion, but dissent as to part D.
We are asked to hold that inclusion of the phrase “under God” in this nation’s Pledge of Allegiance violates the religion clauses of the Constitution of the United States. We should do no such thing. We should, instead, recognize that those clauses were not designed to drive religious expression out of public thought; they were written to avoid discrimination.1
*491We can run through some or all of the tests and concepts which have floated to the surface from time to time. Were we to do so, the one that appeals most to me, the one I think to be correct, is the concept that what the religion clauses of the First Amendment require is neutrality; that those clauses are, in effect, an early kind of equal protection provision and assure that government will neither discriminate for nor discriminate against a religion or religions. See Gentala v. City of Tucson, 244 F.3d 1065, 1083-86 (9th Cir.) (en banc) (Fernandez, J., dissenting), cert, granted and judgment vacated by 534 U.S. 946,122 S.Ct. 340, 151 L.Ed.2d 256 (2001); Goehring v. Brophy, 94 F.3d 1294, 1306-07 (9th Cir.1996) (Fernandez, J., concurring). But, legal world abstractions and ruminations aside, when all is said and done, the danger that “under God” in our Pledge of Allegiance will tend to bring about a theocracy or suppress somebody’s beliefs is so minuscule as to be de minimis. The danger that phrase presents to our First Amendment freedoms is picayune at most.
Judges, including Supreme Court Justices, have recognized the lack of danger in that and similar expressions for decades, if not for centuries, as have presidents2 and members of our Congress. See, e.g., County of Allegheny v. ACLU, 492 U.S. 573, 602-03, 672-73, 109 S.Ct. 3086, 3106, 3143, 106 L.Ed.2d 472 (1989); Wallace v. Jaffree, 472 U.S. 38, 78 n. 5, 105 S.Ct. 2479, 2501 n. 5, 86 L.Ed.2d 29 (1985); Lynch v. Donnelly, 465 U.S. 668, 676, 693, 716, 104 S.Ct. 1355, 1361, 1369, 1382, 79 L.Ed.2d 604 (1984); Abington Sch. Dist. v. Schempp, 374 U.S. 203, 306-08, 83 S.Ct. 1560, 1615-16, 10 L.Ed.2d 844 (1963);3 Separation of Church & State Comm. v. City of Eugene, 93 F.3d 617, 622 (9th Cir.1996) (O’Scanlain, J., concurring); Gaylor v. United States, 74 F.3d 214, 217-18 (10th Cir.1996); Sherman v. Community Consol. Sch. Dist. 21, 980 F.2d 437, 445-48 (7th Cir.1992); O’Hair v. Murray, 588 F.2d 1144 (5th Cir.1979) (per curiam); Aronow v. United States, 432 F.2d 242, 243-44 (9th Cir.1970); cf. Marsh v. Chambers, 463 U.S. 783, 795, 103 S.Ct. 3330, 3338, 77 L.Ed.2d 1019 (1983) (legislative prayer). I think it is worth stating a little more about two of the cases which I have just cited. In County of Allegheny, 492 U.S. at 602-03, 109 S.Ct. at 3106, the Supreme Court had this to say: “Our previous opinions have considered in dicta the motto and the pledge, characterizing them as consistent with the proposition that government may not communicate an endorsement of religious belief.” The Seventh Circuit, reacting in part to that statement, has wisely expressed the following thought:
Plaintiffs observe that the Court sometimes changes its tune when it confronts a subject directly. True enough, but an inferior court had best respect what the *492majority says rather than read between the lines. If the Court proclaims that a practice is consistent with the establishment clause, we take its assurances seriously. If the Justices are just pulling our leg, let them say so.
Sherman, 980 F.2d at 448.
Some, who rather choke on the notion of de minimis, have resorted to the euphemism “ceremonial deism.” See, e.g., Lynch, 465 U.S. at 716, 104 S.Ct. at 1382 (Brennan, J., dissenting). But whatever it is called (I care not), it comes to this: such phrases as “In God We Trust,” or “under God” have no tendency to establish a religion in this country or to suppress anyone’s exercise, or non-exercise, of religion, except in the fevered eye of persons who most fervently would like to drive all tincture of religion out of the public life of our polity. Those expressions have not caused any real harm of that sort over the years since 1791, and are not likely to do so in the future.4 As I see it, that is not because they are drained of meaning.5 Rather, as I have already indicated, it is because their tendency to establish religion (or affect its exercise) is exiguous. I recognize that some people may not feel good about hearing the phrases recited in their presence, but, then, others might not feel good if they are omitted. At any rate, the Constitution is a practical and balanced charter for the just governance of a free people in a vast territory. Thus, although we do feel good when we contemplate the effects of its inspiring phrasing and majestic promises, it is not primarily a feel-good prescription.6 In West Virginia Board of Education v. Barnette, 319 U.S. 624, 630, 642, 63 S.Ct. 1178, 1181, 1187, 87 L.Ed. 1628, (1943), for example, the Supreme Court did not say that the Pledge could not be recited in the presence of Jehovah’s Witness children; it merely said that they did not have to recite it.7 That fully protected their constitutional rights by precluding the government from trenching upon “the sphere of intellect and spirit.” Id. at 642, 63 S.Ct. at 1187. As the Court pointed out, their religiously based refusal “to participate in the ceremony [would] not interfere with or deny rights of others to do so.” Id. at 630, 63 S.Ct. at 1181. We should not permit Newdow’s feel-good concept to change that balance.
My reading of the stelliscript suggests that upon Newdow’s theory of our Constitution, accepted by my colleagues today, we will soon find ourselves prohibited from using our album of patriotic songs in many public settings. “God Bless America” and “America The Beautiful” will be gone for sure, and while use of the first three stan*493zas of “The Star Spangled Banner” will still be permissible, we will be precluded from straying into the fourth.8 And currency beware! Judges can accept those results if they limit themselves to elements and tests, while failing to look at the good sense and principles that animated those tests in the first place. But they do so at the price of removing a vestige of the awe all of us, including our children, must feel at the immenseness of the universe and our own small place within it, as well as the wonder we must feel at the good fortune of our country. That will cool the febrile nerves of a few at the cost of removing the healthy glow conferred upon many citizens when the forbidden verses, or phrases, are uttered, read, or seen.
In short, I cannot accept the eliding of the simple phrase “under God” from our Pledge of Allegiance in any setting, when it is obvious that its tendency to establish religion in this country or to interfere with the free exercise (or non-exercise) of religion is de minimis.9
Thus, I respectfully concur in part and dissent in part.

. Although the majority now formally limits itself to holding that it is unconstitutional to *491recite the Pledge in public classrooms, its message that something is constitutionally infirm about the Pledge itself abides and remains a clear and present danger to all similar public expressions of reverence. At the very least, it deprives children in public schools of the benefits derived from those expressions.


. See, e.g., Lee v. Weisman, 505 U.S. 577, 632-35, 112 S.Ct. 2649, 2679-80, 120 L.Ed.2d 467 (1992) (Scalia, J., dissenting).


. The citations to the four preceding Supreme Court opinions are to majority opinions, concurring opinions, and dissents. Because my point is that a number of Justices have recognized the lack of danger and because I hope to avoid untoward complication in the setting out of the citations, I have not designated which Justices have joined in which opinion. All in all, however, perusing those opinions indicates that Chief Justice Burger, Chief Justice Rehnquist, and Justices Harlan, Brennan, White, Goldberg, Marshall, Blackmun, Powell, Stevens, O’Connor, Scalia, and Kennedy have so recognized.


. They have not led us down the long path to kulturkampf or worse. Those who are somehow beset by residual doubts and fears should find comfort in the reflection that no baleful religious effects have been generated by the existence of similar references to a deity throughout our history. More specifically, it is difficult to detect any signs of incipient theocracy springing up since the Pledge was amended in 1954.


. See also Sherman, 980 F.2d at 448 (Manion, J., concurring) ("A civic reference to God does not become permissible ... only when ... it is sapped of religious significance." The Pledge is constitutional and "[w]e need not drain the meaning from the reference [to God] to reach this conclusion.")


. We, by the way, indicated as much in American Family Ass’n, Inc. v. City and County of San Francisco, 277 F.3d 1114, 1125-26 (9th Cir.2002), which involved governmental conduct that was much more questionable than adoption of the phrase "under God.” See id. at 1126-28 (Noonan, J., dissenting).


. I recognize that the Pledge did not then contain the phrase "under God.”


. Nor will we be able to stray into the fourth stanza of "My Country 'Tis of Thee” for that matter.


. Lest I be misunderstood, I must emphasize that to decide this case it is not necessary to say, and I do not say, that there is such a thing as a de minimis constitutional violation. What I do say is that the de minimis tendency of the Pledge to establish a religion or to interfere with its free exercise is no constitutional violation at all. By the way, I am not the first to apply the de minimis concept to this area of the law. See, e.g., Mitchell v. Helms, 530 U.S. 793, 861, 120 S.Ct. 2530, 2569, 147 L.Ed.2d 660 (2000) (O’Connor, J„ concurring) (evidence of improper use of funds was de minimis and did not affect constitutional inquiry); Lee v. Weisman, 505 U.S. 577, 630-31, 112 S.Ct. 2649, 2678, 120 L.Ed.2d 467 (1992) (Souter, J. concurring) (establishment case; Madison recognized there is a difference between trivial and serious in constitutional practice, and pointed to the legal aphorism de minimis); Lynch v. Donnelly, 465 U.S. 668, 678, 104 S.Ct. 1355, 1361-62, 79 L.Ed.2d 604 (1984) (not all government conduct which gives special recognition to religion is unconstitutional; where the benefit is indirect or remote, it is not unconstitutional); School District of Abington v. Schempp, 374 U.S. 203, 308, 83 S.Ct. 1560, 1616, 10 L.Ed.2d 844 (1963) (Goldburg, J„ concurring) ("the measure of constitutional adjudication is the ability and willingness to distinguish between real threat and mere shadow.”); Rapier v. Harris, 172 F.3d 999, 1006 n. 4 (7th Cir.1999) ("De minimis burdens on free exercise are not of constitutional dimension”); Van Zandt v. Thompson, 839 F.2d 1215, 1222 (7th Cir.1988) (legislative prayer room would have a de minimis effect on advancement of religion); Walsh v. La. High Sch. Athletic Ass’n, 616 F.2d 152, 158 (5th Cir.1980) (de minimis burden on free exercise results in rejection of First Amendment challenge); Marsa v. Wernik, 86 N.J. 232, 430 A.2d 888, 899 (1981) (in an establishment case where impact of practice de minimis, it is unobjectionable); see also Peck v. Upshur County Bd. of Educ., 155 F.3d 274, 288-89 (4th Cir.1998) (if a genuine threat of establishing religion becomes apparent, it is soon enough to address the issue).